     Case 6:16-cr-00077 Document 91 Filed on 08/02/19 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


United States of America

versus                                                   Case Number: 6:16−cr−00077

Ramon DeLaCruz, Jr



                                  Notice of Resetting

A proceeding has been reset in this case as to Ramon DeLaCruz, Jr as set forth
below.

BEFORE:
Judge John D Rainey
PLACE:
4th Floor Courtroom
Martin Luther King, Jr., Federal Building
312 S. Main
Victoria, TX 77901


DATE: 8/7/2019
TIME: 10:00 AM
TYPE OF PROCEEDING: Sentencing
Applicable defendant(s) required to be present at the hearing.


Date: August 2, 2019                                             David J. Bradley, Clerk
